CLOSING ESCROW AGREEMENT


This Escrow Agreement, dated as of December 24, 2007 (this “Agreement”), is
entered into by and among Green Agriculture Holding Corporation, a New Jersey
corporation, (“Green”), the investors set forth on Exhibit A and signatory
hereto (collectively, the “Investors”) and Tri-State Title & Escrow, LLC (the
“Escrow Agent”). The principal address of each party hereto is set forth on
Exhibit A. Green may be sometimes referred to herein as the Escrowing Party.


WITNESSETH:


WHEREAS, Discovery Technologies, Inc, a Nevada corporation (the “Company”),
through, Hickey Freihofner Capital, a division of Brill Securities, Inc, Member
NASD/MSRB/SIPC (the “Placement Agent”), proposes to make a private offering to
accredited institutional investors (the “Offering”) of the Company’s common
stock, par value $0.001 per share in reliance upon available exemptions from the
registration requirements of the U.S. Securities Act of 1933, as amended and
pursuant to the Securities Purchase Agreement, dated as of the date hereof, by
and among the Company, the Investors and certain other parties signatory thereto
(the “Securities Purchase Agreement”), in a minimum amount of twenty million
dollars ($20,000,000) and a maximum amount of twenty six million dollars
($26,000,000) (the “Subscription Amount”);


WHEREAS, Green desires to deposit the Subscription Amount (the “Escrowed Funds”)
with the Escrow Agent, to be held in escrow until written instructions are
received by the Escrow Agent from Green and the Investors holding a majority of
the Shares to be issued at Closing pursuant to the Securities Purchase Agreement
(the “Required Investors”), at which time the Escrow Agent will disburse the
Escrowed Funds in accordance with Exhibit C;


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow subject to
the terms and conditions of this Agreement; and


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1. Appointment of Escrow Agent. Green hereby appoints Escrow Agent as escrow
agent in accordance with the terms and conditions set forth herein and the
Escrow Agent hereby accepts such appointment.


2. Delivery of the Escrowed Funds. 
 

--------------------------------------------------------------------------------


 
2.1  Each Investor hereby agrees to deliver its applicable portion of
the Escrowed Funds (which shall equal such Investor's Investment Amount) to the
Escrow Agent’s account as set forth below within one Business Day of the date of
the Securities Purchase Agreement (the “Escrow Account”):


Account Name: Tri-State Title & Escrow, LLC
Bank: Access National Bank, Reston, VA 20191
Account No.: 2681757
ABA No: 056009039
 
2.2 The Escrowed Funds shall be forwarded to the Escrow Agent by wire transfer
to the Escrow Account, together, via facsimile or e-mail, with the written
account of subscription in the form attached hereto as Exhibit B (the
“Subscription Information”). Upon receipt of any portion of the Escrowed Funds,
the Escrow Agent shall immediately deposit such Escrowed Funds in the Escrow
Account.


3. Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will hold
and disburse the Escrowed Funds received by it pursuant to the terms of this
Agreement, as follows:


3.1 The Escrow Agent shall continue to hold the Escrowed Funds delivered for
deposit hereunder by or on behalf of the Investors until the earlier of: (1)
receipt of a written notice from Green and the Required Investors, evidencing
termination under Section 6.5(a) of the Securities Purchase Agreement, (2)
receipt of a written notice from an Investor evidencing termination under
Section 6.5(b) of the Securities Purchase Agreement (each of (1) and (2), a
“Termination Election”) or (3) receipt of a joint written notice from Green, the
Placement Agent and the Required Investors in the form of Exhibit C hereto that
the conditions to Closing under the Securities Purchase Agreement have been
satisfied and to disburse the Escrowed Funds in accordance with Exhibit C.


3.2 If the Escrow Agent receives a Termination Election prior to its receipt of
the notice contemplated under Section 3.1(3), then the Escrow Agent shall within
one business day of its receipt of such Termination Election return the Escrowed
Funds (or portion thereof) delivered by the Investor(s) as directed by the
Investor(s) without regard and irrespective of any other notices or
instructions. If the Escrow Agent receives the notice contemplated under Section
3.1(3) prior to a Termination Election (the “Disbursement Notice”), then the
Escrow Agent shall disburse the Escrowed Funds in accordance with the funds flow
memorandum attached hereto as Exhibit C.


3.3 In accordance with Exhibit C, upon receipt of a Disbursement Notice,
$4,250,000 of the Escrowed Funds are to be immediately transferred to the escrow
account set forth in that certain Holdback Escrow Agreement, dated as of the
date hereof, by and among the Company, the Escrow Agent and the Investors, in
the form attached hereto as Exhibit D, to be held in escrow pursuant to the
terms thereof.
 
2

--------------------------------------------------------------------------------


 
3.4 Should any controversy arise among the parties hereto with respect to this
Agreement or with respect to the right to receive the Escrowed Funds, the Escrow
Agent shall have the right to consult counsel and/or to institute an appropriate
interpleader action to determine the rights of the parties. The Escrow Agent is
also hereby authorized to institute an appropriate interpleader action upon
receipt of a written letter of direction executed by Green and the Required
Investors so directing the Escrow Agent. If the Escrow Agent is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date. Any interpleader action instituted
in accordance with this Section 3.4 shall be filed in any court of competent
jurisdiction in Virginia, and the portion of the Escrowed Funds in dispute shall
be deposited with the court and in such event the Escrow Agent shall be relieved
of and discharged from any and all obligations and liabilities under and
pursuant to this Agreement with respect to that portion of the Escrowed Funds.


4.  Exculpation and Indemnification of Escrow Agent


4.1  The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure on the part of any
other party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Agreement referenced below, and
except for written instructions given to the Escrow Agent by Green and the
Required Investors (and if relevant the Placement Agent) relating to the
Escrowed Funds, the Escrow Agent shall not be obligated to recognize any other
agreement between or among the parties hereto relating to the subject matter
hereof, notwithstanding that references hereto may be made herein and whether or
not it has knowledge thereof.


4.2 Subject to its obligations upon receipt of a Termination Election, the
Escrow Agent shall not be liable to Green, the Company or to anyone else for any
action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Escrow Agent),
statement, instrument, report, or other paper or document (not only as to its
due execution and the validity and effectiveness of its provisions, but also as
to the truth and acceptability of any information therein contained), which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any of the
terms thereof, unless evidenced by written notice delivered to the Escrow Agent
signed by the proper party or parties and, if the duties or rights of the Escrow
Agent are affected, unless it shall give its prior written consent thereto.
 
3

--------------------------------------------------------------------------------


 
4.3 The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to
Green or to anyone else in any respect on account of the identity, authority or
rights, of the person executing or delivering or purporting to execute or
deliver any document or property or this Agreement. The Escrow Agent shall have
no responsibility with respect to the use or application of the Escrowed Funds
pursuant to the provisions hereof.


4.4 The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to Green or to
anyone else for any action taken or omitted to be taken or omitted, in good
faith and in the exercise of its own best judgment, in reliance upon such
assumption.


4.5 To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
to the Company (but not any payments to the Investors or pursuant to Section
3.3) such amount as the Escrow Agent estimates to be sufficient to provide for
the payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless by Green
against any liability for taxes and for any penalties in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6.


4.6 The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Agreement, the
services of the Escrow Agent hereunder, except for claims relating to gross
negligence by Escrow Agent or breach of this Agreement by the Escrow Agent, or
the monies or other property held by it hereunder. Promptly after the receipt of
the Escrow Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made against Green, notify it thereof in writing, but the
failure by the Escrow Agent to give such notice shall not relieve any such party
from any liability which Green may have to the Escrow Agent hereunder.
Notwithstanding any obligation to make payments and deliveries hereunder, the
Escrow Agent may retain and hold for such time as it deems necessary such amount
of monies or property as it shall, from time to time, in its sole discretion,
seem sufficient to indemnify itself for any such loss or expense and for any
amounts due it under Section 7.


4

--------------------------------------------------------------------------------


 
4.7 For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.


5.  Termination of Agreement and Resignation of Escrow Agent


5.1 This Agreement shall terminate and be of no further force or effect on the
earlier of (i) disbursement of all Escrowed Funds and (ii) the one year
anniversary of the Closing Date; provided that the rights of the Escrow Agent
and the Investors and the obligations of Green under Section 4 shall survive the
termination hereof.


5.2 The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving Green at least five (5) business days written
notice thereof (the “Notice Period”). As soon as practicable after its
resignation, the Escrow Agent shall, if it receives notice from Green within the
Notice Period, turn over to a successor escrow agent appointed by Green all
Escrowed Funds (less such amount as the Escrow Agent is entitled to retain
pursuant to Section 7) upon presentation of the document appointing the new
escrow agent and its acceptance thereof. If no new agent is so appointed within
the Notice Period, the Escrow Agent shall return the Escrowed Funds to the
parties from which they were received without interest or deduction.


6.  Form of Payments by Escrow Agent. All amounts referred to herein are
expressed in United States Dollars and all payments by the Escrow Agent shall be
made in such dollars.


7. Compensation. Escrow Agent shall be entitled to the following compensation
from Green:
 
7.1 Documentation Fee: Green shall pay a documentation fee to the Escrow Agent
of $4,000.00 receipt of which is hereby acknowledged by Escrow Agent.


7.2 Closing Fee: Green shall pay a fee of $500.00 to the Escrow Agent upon its
receipt of a Disbursement Notice.


7.3 Interest : The Escrowed Funds shall accrue interest (the “Accrued Interest”)
at the available rate obtained by the Escrow Agent with respect to the period
during which such funds are held in the Escrow Account. Each time Escrowed Funds
are disbursed to the Company in accordance with this Agreement, Green shall be
paid Accrued Interest of 2.0% per annum on the aggregate amount of Escrowed
Funds disbursed to the Company at such time and the balance of Accrued Interest,
if any, shall be retained by the Escrow Agent.
 
5

--------------------------------------------------------------------------------


 
8. Notices. All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth on Exhibit A hereto.


9. Further Assurances. From time to time on and after the date hereof, Green
shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do and cause to be done such further acts as
the Escrow Agent shall reasonably request (it being understood that the Escrow
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.


10. Consent to Service of Process . Green hereby irrevocably consents to the
jurisdiction of the courts of the State of Virginia and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Agreement or any action taken or omitted hereunder,
and waives personal service of any summons, complaint or other process and
agrees that the service thereof may be made by certified or registered mail
directed to it at the address listed on Exhibit A hereto.


11. Miscellaneous


11.1 This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Agreement in its entirety and not only to
the particular portion of this Agreement where the term is used. The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity. All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.


11.2 This Agreement and the rights and obligations hereunder of Green may not be
assigned. This Agreement and the rights and obligations hereunder of the Escrow
Agent may be assigned by the Escrow Agent, with the prior consent of Green and
the Required Investors. This Agreement shall be binding upon and inure to the
benefit of each party’s respective successors, heirs and permitted assigns. No
other person shall acquire or have any rights under or by virtue of this
Agreement. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent,
Green and the Investors. This Agreement is intended to be for the sole benefit
of the parties hereto and their respective successors, heirs and permitted
assigns, and none of the provisions of this Agreement are intended to be, nor
shall they be construed to be, for the benefit of any third person, other than
the Placement Agent.
 
6

--------------------------------------------------------------------------------


 
11.3 This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Virginia. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.


12.  Execution of Counterparts This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Closing Escrow
Agreement on the day and year first above written.


ESCROW AGENT:


TRI-STATE TITLE & ESCROW, LLC


By:  /s/ Guy W. Turner

--------------------------------------------------------------------------------

Name: Guy W. Turner
Title: President




GREEN AGRICULURE HOLDING CORPORATION
 
By:  /s/ Yinshing David To

--------------------------------------------------------------------------------

Name: Yinshing David To
Title: Director
 
NAME OF INVESTOR:
 

--------------------------------------------------------------------------------

 
By:

--------------------------------------------------------------------------------

Name:
Title:


8

--------------------------------------------------------------------------------



EXHIBIT A
PARTIES TO AGREEMENT


Tri-State Title & Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
(800) 984-2155 
Attention: Johnnie L. Zarecor


Telephone: (540) 675-2155
Fax: (540) 675-2155
Email escrow@tristatetitle.net


Green Agriculture Holding Corporation
45 Old Millstone Drive, Unit 6,
East Windsor, NJ 08520
Attn: Mr. Yinshing David To


[Insert Investor Information]
 
9

--------------------------------------------------------------------------------



EXHIBIT B


  SUBCRIPTION INFORMATION



Name of Subscriber       Address of Subscriber                                 
  Amount of Securities     Subscribed (US$)            Subscription Amount    
Submitted Herewith            Taxpayer ID Number/     Social Security Number  
  



10

--------------------------------------------------------------------------------



EXHIBIT C


DISBURSEMENT REQUEST


Pursuant to that certain Closing Escrow Agreement dated effective as of December
__, 2007, among Green Agriculture Holding Corporation and Tri-State Title &
Escrow, LLC, the Escrowing Party hereby requests disbursement of funds in the
amount and manner described below from account number 5060024931, styled
Tri-State Title & Escrow, LLC Escrow Account.



Please disburse to:           Amount to disburse:                Form of
distribution:                Payee:      
Name:
       Address:     City/State:     Zip:              Please disburse to:      
        Amount to disburse:               Form of distribution:              
Payee:         Name:       Address:       City/State:       Zip:    

 
Subscriptions Accepted From
 

Subscriber     Amount                                
Total:       
             
Statement of event or condition which calls for this request for disbursement:
   

 
11

--------------------------------------------------------------------------------


 

       
Discovery Technologies, Inc.
 
   
   
 
Date: _________________________
 
By:  
 

--------------------------------------------------------------------------------

Name:
Title:

 

       
Tri-State Title & Escrow, LLC
 
   
   
 
Date: _________________________
 
By:  
 

--------------------------------------------------------------------------------

Name:
Title:

 

       
Investors:
     
___________________________
 
   
   
 
Date: _________________________
 
By:  
 

--------------------------------------------------------------------------------

Name:
Title:

 
12

--------------------------------------------------------------------------------



EXHIBIT D


HOLDBACK ESCROW AGREEMENT
 
13

--------------------------------------------------------------------------------

